Citation Nr: 9907593	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1995 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of an eye injury.  

The Board notes that the veteran has claimed entitlement to 
service connection for several other disorders at various 
times.  However, a review of the claims file shows that the 
only issue that has been properly appealed to the Board 
following a rating decision, timely notice of disagreement, 
statement of the case, and timely substantive appeal, is the 
issue of whether new and material evidence has been received 
to reopen the claim for service connection for residuals of 
an eye injury.  

The Board notes that, by rating decisions dated in May 1994 
and July 1995, the RO denied entitlement to service 
connection for allergy and sinus disorders and "allergic 
rhino-sinusitis."  The veteran submitted a timely notice of 
disagreement with respect to this issue and a statement of 
the case was issued in April 1996.  However, he never 
submitted a substantive appeal that addressed this issue.  
Therefore, the May 1994 and July 1995 rating decisions became 
final and new and material evidence must be received to 
reopen a claim for service connection for allergic rhino-
sinusitis.  In the May 1998 statement of accredited 
representation, the representative addressed the issue of 
entitlement to service connection for allergic rhino-
sinusitis.  Additionally, at the September 1998 hearing 
before a member of the Board in Washington, D.C. (Central 
Office Hearing), the veteran and his representative appeared 
to be seeking to reopen the claim for service connection for 
allergic rhino-sinusitis.  Hearing Transcript at 4.  
Therefore, the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
allergic rhino-sinusitis is referred to the RO for 
appropriate action.  

By a rating decision of April 1996, the RO denied a claim for 
an increased rating for a chin scar, and informed the veteran 
of the decision later in April 1996.  In July 1996, he filed 
a timely notice of disagreement with respect to this issue 
and in September 1996 the RO addressed the issue in a 
supplemental statement of the case.  It does not appear that 
the veteran filed a substantive appeal with respect to this 
issue.  However, the transcript of a September 1996 hearing 
before a Hearing Officer at the RO might constitute a valid 
substantive appeal with respect to the issue, but the 
transcript is not of record.  The September 1996 hearing 
transcript should be associated with the claims file, and the 
RO should then determine whether an appeal was perfected on 
the issue of an increased evaluation for the chin scar.  If 
so, the RO should accomplish any indicated development and 
then submit that claim to the Board.  If it is determined 
that the veteran did not timely perfect his appeal, the 
September 1998 Central Office Hearing testimony should be 
considered a new claim for an increased rating for the chin 
scar and this issue should be developed accordingly.  


REMAND

The veteran essentially contends that his current bilateral 
eye disabilities are attributable to inservice eye injuries 
sustained while working as a mechanic and welder and that 
service connection for residuals of eye injuries is therefore 
warranted.  

The veteran had been scheduled for an RO hearing on September 
19, 1996.  At the September 1998 Central Office Hearing, he 
and his representative indicated that the September 1996 
personal hearing had been conducted and there is evidence in 
the record that is annotated as having been submitted at the 
RO hearing.  However, as noted above, a transcript of the 
September 1996 hearing is not in the claims file.

At the September 1998 Central Office Hearing, the veteran and 
his representative argued that during service the veteran 
sustained eye injuries and suffered from lesions and 
abscesses of his eyes, and that he continues to have residual 
disability.  The veteran testified that he had received 
treatment at the Salem, Virginia, and Durham, North Carolina 
VA medical centers, and at the Duke University Hospital.  He 
stated that he had been consulting Dr. Till in Salem, 
Virginia, and Dr. Jessee at the WalMart in Salem, Virginia, 
and that these doctors had told him that he had had trauma to 
his right eye and that his current eye disorders could be 
related to his inservice eye trauma.  The veteran also 
reported that VA doctors had told him that his eye disorders 
were hereditary.  He testified that he had had no injury to 
his eyes after service and that he had been treated by a Dr. 
Rappaport "years ago."  Additionally, the representative 
specifically requested that the veteran be provided with 
copies of his service medical records so that he could bring 
them to his private physicians for an opinion regarding the 
etiology of his current eye disorders.  Transcript.   

At the September 1998 Central Office Hearing the veteran 
submitted new evidence and waived initial RO consideration of 
this evidence.  However, he and his representative also 
indicated that, if a remand was necessary, the RO should 
consider this evidence in addition to all new evidence 
obtained. 

In deciding this claim, the RO concluded that new and 
material evidence had not been received to reopen the claim 
of service connection for an eye disorder in part because the 
evidence submitted since the 1993 Board decision did not 
present a reasonable possibility of changing the outcome, 
relying on the interpretation of 38 C.F.R. § 3.156(a) (1998) 
provided by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  
Because that interpretation of 38 C.F.R. § 3.156(a) was 
recently overruled by the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), a remand is warranted for application of section 
3.156(a) as set forth in Hodge.  See Pylman v. West, 12 Vet 
App 65 (1998); Henderson v. West, 12 Vet. App. 11 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
with a complete copy of his service 
medical records so that he can present 
these records to his private physicians 
when seeking an opinion regarding the 
etiology of his eye disorders.  He should 
be asked to submit any opinion obtained.  

2.  The RO should obtain a transcript of 
the September 19, 1996, personal hearing 
that was conducted by a hearing officer 
at the RO.  The transcript should be 
associated with the claims folder.  

3.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
application to reopen his claim for 
service connection for residuals of eye 
injuries.  Such evidence should include 
any medical records showing an eye 
disorder during active service or shortly 
after discharge or medical evidence or a 
medical opinion that tends to link any 
current eye disorder to service or any 
eye injury therein.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained, 
specifically to include any records from 
Drs. Rappaport, Till and Jessee; any 
relevant records from the VAMCs in Salem 
and Richmond, Virginia, and Durham, North 
Carolina; and any relevant records from 
the Duke University Hospital.  

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

5.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. § 3.156; 
Hodge; Pylman; Henderson; and Bernard.  
If the claim remains in a denied status, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


